In an action, inter aha, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Westchester County *516(Colabella, J.), entered March 21, 2001, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant established its entitlement to summary judgment by coming forward with evidence demonstrating that it acted in good faith and in full compliance with its rules and procedures, to which the plaintiff consented to be bound. In opposition to the motion, the plaintiff failed to submit evidence sufficient to raise a triable issue of fact. Consequently, the Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint (see, Matter of Yaeger v Educational Testing Serv., 158 AD2d 602). Feuerstein, J.P., O’Brien, Luciano and Townes, JJ., concur.